          Case 1:19-cr-00018-ABJ Document 71 Filed 04/12/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                               Case No.: 1:19-CR-00018-ABJ

UNITED STATES OF AMERICA,



v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

              ROGER STONE’S MOTION TO ENJOIN HIS PROSECUTION

       Defendant, Roger J. Stone, Jr., moves for an injunction to end the prosecution against

him. The Appropriations Clause of the United States Constitution, (“No Money shall be drawn

from the Treasury, but in Consequence of Appropriations made by Law. . .”) has been violated

by a prosecution initiated by a public official whose function was not funded by Congress. U.S.

Const. Art. I, § 9 cl. 7. Such a violation requires that Stone’s prosecution be enjoined. That

violation is present here.

       Defendant, Roger Stone, has been charged with obstruction, lying to Congress, and

witness tampering under 18 U.S.C. §§ 1505, 1001, and 1512(b)(1), 2. He is not charged with

aiding or conspiring with Russian agents in order to hack, steal, or disseminate emails of the

Democratic National Committee, the Democratic Congressional Campaign Committee, or

Hillary Clinton's campaign chairman, John Podesta. On March 24, 2019, the Attorney General

issued a summary report of the Special Counsel’s Office investigation (“Report”), in which he

confirmed that no American, including the President of the United States (or Roger Stone),

conspired with any Russian agent to influence the 2016 presidential election. Attached as an

Exhibit, Attorney General’s March 24, 2019 letter to Judicial Committees.
            Case 1:19-cr-00018-ABJ Document 71 Filed 04/12/19 Page 2 of 5



       Robert Mueller was an appointed Special Counsel. His Special Counsel’s Office was not

funded by monies approved by Congress; rather, the Department of Justice has been funding the

investigation from an unlimited account established in 1987 to fund independent counsels. In

1999 Congress, and the Department of Justice, specifically replaced the installing and

empowering of independent counsels, with special counsels, in order for the Attorney General to

have greater control over the investigations and to provide fiscal oversight of the budget by

Congress.

       A key element of fiscal oversight is specified funds from a congressionally approved

budget. Special Counsels are materially different from Independent Counsels, and the

Independent Counsel fund is not available to Special Counsels. This is not a technical

detail. The Constitution grants Congress spending power for a reason. By forcing Special

Counsel to seek congressional approval for its funding, Congress ensures that their investigations

are necessary, limited, and fair.

       The Special Counsel's Office that indicted Stone did not operate with congressionally

approved budget and funding. Therefore, its funding was in violation of Article I, §9, cl. 7. Since

the Special Counsel’s investigation of Roger Stone violated a fundamental clause of the

Constitution, the Special Counsel’s office lacked authority to investigate and prosecute Roger

Stone. The case against Stone should be enjoined. In the alternative, as argued in a companion

motion contemporaneously filed, the Indictment against him should be dismissed.

       The Appropriations Clause, U.S. Const. Art. I, § 9, cl. 7, prohibits the payment of money

from the Treasury unless it has been approved by an act of Congress. United States v. McIntosh,

833 F.3d 1163, 1174–75 (9th Cir. 2016):


                                                2
          Case 1:19-cr-00018-ABJ Document 71 Filed 04/12/19 Page 3 of 5



               [I]f DOJ were spending money in violation of § 542, it would be
               drawing funds from the Treasury without authorization by statute
               and thus violating the Appropriations Clause. That Clause
               constitutes a separation-of-powers limitation that Appellants can
               invoke to challenge their prosecutions.

       Thus, because here, the Department of Justice has been spending money in a manner not

authorized by the Constitution, the Appropriations Clause was violated. This separation of

powers violation can be raised by a defendant to challenge the act of prosecution. Id. An

injunction is warranted because Stone’s prosecution violates the Constitution.

       The Special Counsel’s Office should not have investigated Stone nor presented witnesses

to a grand jury sans an appropriation which complied with the Constitution. Even if the District's

United States Attorney’s Office is now sponsoring the prosecution against Stone, the Special

Counsel’s unapproved/unfunded actions so taint the continuing case, that an injunction is

warranted. The investigators, support staff, and lawyers who were all assigned to the Special

Counsel, were paid by a fund that was not authorized by Congress. The irreparable injury to the

Appropriations Clause, the constitutionally protected separation of powers, and the due process

right to not be prosecuted except in accordance with law, supports the remedy of a permanent

injunction.

                                        CONCLUSION

       The prosecution of Roger Stone should be enjoined.




                                                3
         Case 1:19-cr-00018-ABJ Document 71 Filed 04/12/19 Page 4 of 5



                                       Respectfully submitted,


                                       By: /s/ ______
L. PETER FARKAS
HALLORAN FARKAS & KITTILA, LLP         BRUCE S. ROGOW
DDC Bar No.: 99673                     FL Bar No.: 067999
1101 30th Street, NW                   TARA A. CAMPION
Suite 500                              FL Bar: 90944
Washington, DC 20007                   BRUCE S. ROGOW, P.A.
Telephone: (202) 559-1700              100 N.E. Third Avenue, Ste. 1000
Fax: (202) 257-2019                    Fort Lauderdale, FL 33301
pf@hfk.law                             Telephone: (954) 767-8909
                                       Fax: (954) 764-1530
                                       brogow@rogowlaw.com
                                       tcampion@rogowlaw.com
                                                   Admitted pro hac vice

ROBERT C. BUSCHEL                      GRANT J. SMITH
BUSCHEL GIBBONS, P.A.                  STRATEGYSMITH, PA
FL Bar No.: 006436                     DDC Bar No.: FL00036
One Financial Plaza, Suite 1300        401 East Las Olas Boulevard
100 S.E. Third Avenue                  Suite 130-120
Fort Lauderdale, FL 33394              Fort Lauderdale, FL 33301
Telephone: (954) 530-5301              Telephone: (954) 328-9064
Fax: (954) 320-6932                    gsmith@strategysmith.com
Buschel@BGlaw-pa.com
            Admitted pro hac vice




                                       4
          Case 1:19-cr-00018-ABJ Document 71 Filed 04/12/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 12, 2019, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.


                                                    By: /s/ Robert Buschel
                                                        Robert C. Buschel




    United States Attorney’s Office for the             United States Depart of Justice
            District of Columbia                          Special Counsel’s Office

MICHAEL JOHN MARANDO                             AARON SIMCHA JON ZELINSKY
JONATHAN IAN KRAVIS                              JEANNIE SCLAFANI RHEE
U.S. ATTORNEY'S OFFICE FOR THE                   ANDREW DANIEL GOLDSTEIN
DISTRICT OF COLUMBIA                             LAWRENCE RUSH ATKINSON
555 Fourth Street, NW                            U.S. Department of Justice
Washington, DC 20530                             SPECIAL COUNSEL’S OFFICE
Telephone: (202) 252-6886                        950 Pennsylvania Avenue, NW
Fax: (202) 651-3393                              Washington, DC 20530
michael.marando@usDepartment of                  Telephone: (202) 616-0800
Justice.gov                                      Fax: (202) 651-3393
jonathan.kravis3@usDepartment of                 asjz@usDepartment of Justice.gov
Justice.gov                                      jsr@usDepartment of Justice.gov
                                                 adg@usDepartment of Justice.gov
                                                 lra@usDepartment of Justice.gov




                                                5
